UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-5236


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAIME AVELAR CASTRO, a/k/a Jaime Avelar-Castro,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cr-00278-LMB-1)


Submitted:   April 22, 2010                     Decided:   May 19, 2010


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John O. Iweanoge, II, IWEANOGE LAW CENTER, Washington, D.C., for
Appellant.    Dana Boente, United States Attorney, Joshua L.
Rogers, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a three-day trial, Jaime Avelar Castro was

convicted by a jury of conspiracy to distribute cocaine, three

counts of distribution of cocaine, and possession with intent to

distribute cocaine, in violation of 21 U.S.C. §§ 2, 841(a)(1) &

846   (2006).      The      district     court     denied    Castro’s            motions    for

judgment    of   acquittal        and   sentenced        Castro    to       sixty    months’

imprisonment     on       each   count,     to    be    served    concurrently.              On

appeal, Castro challenges the sufficiency of the evidence as to

each count of conviction.           Finding no error, we affirm.

            Rule 29 of the Federal Rules of Criminal Procedure

provides    that      a    district       court    must     enter       a    judgment        of

acquittal     where       the    evidence    is        insufficient         to    sustain     a

conviction.      Fed. R. Crim. P. 29(a).                   We review the district

court’s denial of a Rule 29 motion for judgment of acquittal de

novo.      United States v. Alerre, 430 F.3d 681, 693 (4th Cir.

2005).     A defendant challenging the sufficiency of the evidence

“bears a heavy burden.”                 United States v. Beidler, 110 F.3d
1064, 1067 (4th Cir. 1997) (internal quotation marks omitted).

The jury’s verdict must be sustained “if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”       Glasser v. United States, 315 U.S. 60, 80 (1942);

United States v. Abu Ali, 528 F.3d 210, 244 (4th Cir. 2008)

(internal quotation marks and citations omitted), cert. denied,

                                            2
129 S. Ct. 1312 (2009).          This court “ha[s] defined ‘substantial

evidence’ as evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.”                 Alerre, 430 F.3d

at 693 (internal quotation marks and citations omitted).                         In

reviewing      for     substantial      evidence,       we      consider        both

circumstantial and direct evidence and allow the Government all

reasonable inferences from the facts shown to those sought to be

established.     United States v. Harvey, 532 F.3d 326, 333 (4th

Cir. 2008).

             To convict Castro of conspiracy to distribute cocaine,

the Government had to prove that there was an agreement between

two or more people to distribute cocaine, that Castro knew of

the agreement, and that he knowingly and voluntarily became part

of the conspiracy.        United States v. Burgos, 94 F.3d 849, 857

(4th Cir. 1996).       To prove the three counts of distribution, the

Government had to show that Castro knowingly and intentionally

distributed cocaine.        United States v. Yearwood, 518 F.3d 220,

227   (4th     Cir.     2008).        Distribution      can     be   actual      or

constructive.        The defendant “need not actually have physically

transferred    the    cocaine    in   order   to   be   found   guilty     of   the

substantive offense of distribution.”              United States v. Acevedo,

842 F.2d 502, 507 (1st Cir. 1988).            To support a conviction for

possession with intent to distribute, the Government must prove

                                        3
that   Castro     knowingly         possessed         the   cocaine    and     intended      to

distribute       or    deliver       the       cocaine.        See    United       States    v.

Collins, 412 F.3d 515, 519 (4th Cir. 2005).                           Possession may be

actual or constructive.               United States v. Rusher, 966 F.2d 868,

878 (4th Cir. 1992).             “A person has constructive possession of a

narcotic    if    he     knows      of    its    presence      and    has    the    power    to

exercise    dominion          and   control          over   it.”      United       States    v.

Schocket,      753 F.2d 336,      340    (4th    Cir.    1985).        “Once    it    is

established that a defendant is a participant in a conspiracy to

possess and distribute a controlled substance, he need not have

actual possession of the controlled substance to be guilty of

the substantive charge of possession with intent to distribute.

Constructive          possession         is    sufficient.”           United       States    v.

Laughman,      618 F.2d 1067,       1076-77      (4th   Cir.    1980)       (citations

omitted).

            With these standards in mind, our thorough review of

the    trial     transcript         convinces          us   that     the     evidence       was

sufficient to support Castro’s convictions on all five counts.

We therefore affirm Castro’s convictions.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                     AFFIRMED



                                                 4